IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,546-01


                    EX PARTE OLUSIJI OLUMIDE FAMULE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1348418-A IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to assault and was

placed on deferred adjudication probation for four years. He was later adjudicated guilty and

sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that counsel at the guilty-plea stage failed to advise

him of the deportation consequences of his plea. He also contends that counsel at the adjudication-

of-guilt stage told him he did not have to worry about being deported.

        Applicant has alleged facts that, if true, might entitle him to relief. Padilla v. Kentucky, 559
                                                                                                      2
U.S. 356 (2010); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order counsel at the adjudication-of-guilt stage to respond to Applicant’s claim. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall first make findings of fact and conclusions of law as to whether

Applicant’s sentence has discharged and he is suffering collateral consequences. See TEX . CODE

CRIM . PROC. art. 11.07, § 3(c). The trial court shall then make findings and conclusions as to whether

counsel at both the guilty-plea and adjudication-of-guilt stages were deficient and whether Applicant

was prejudiced. The trial court shall also make any other findings and conclusions that it deems

relevant and appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.

Filed: November 20, 2019
Do not publish